UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 2 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-50502 PREMIER ALLIANCE GROUP, INC (Exact Name of registrant as Specified in Its Charter) Delaware 20-0443575 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4521 Sharon Road Suite 300 Charlotte, North Carolina 28211 (Address of principal executive offices) (704) 521-8077 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. [X] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer[ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 8,106,325 shares of common stock were outstanding as of November 05, 2011. EXPLANATORY NOTE This Amendment No. 2 to our Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on November 14, 2011­, restated and filed on January 5, 2012, is to file a restated Balance Sheet, Statement of Operations, Statement of Cash Flows, footnote disclosures and Management’s Discussion and Analysis or Plan of Operation due to the compounding effect of a single error in the volatility and risk free interest estimates used in the underlying Black-Scholes formula the Company utilizes for its estimate of the valuation of the following non-cash items: i) the derivative liability valuation of detachable warrants at each balance sheet date, and the change thereto, which change directly impacts the statement of operations, and ii) the measurement of compensation expense associated with the issuance of stock options and stock warrants, which also directly impacts the statement of operations, to properly reclassify derivative liability from current to long-term liabilities,and for additional information in Item 4T Controls and Procedures.This restatement has no effect on our cash flow or liquidity. This Form 10-Q/A should be read in conjunction with the original Form 10-Q, which continues to speak as of the date of the Form 10-Q. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements 1 Balance Sheet as of September 30, 2011 (Unaudited) and December 31, 2010 (Audited) 1 Statements of Operations for the Three and Nine Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 3 Statements of Cash Flows for the Nine Months Ended September 30, 2011 (Unaudited) and September 30, 2010 (Unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Certifications Exhibit 31 - CEO Exhibit 31 - CFO Exhibit 32 - CEO Exhibit 32 - CFO table of contents PART I FINANCIAL INFORMATION Item 1. Condensed Financial Statements PREMIER ALLIANCE GROUP, INC. BALANCE SHEETS SEPTEMBER 30, 2, 2010 (Unaudited) September 30, December 31, (Restated) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Marketable securities Deferred tax asset – current portion 74,000 Income tax receivable 0 Prepaid expenses and other current assets Total current assets 6,909,184 PROPERTY AND EQUIPMENT - at cost less accumulated depreciation OTHER ASSETS: Goodwill Intangible assets - net Investment in equity-method investee Investment in cost-method investee Cash surrender value of officers’ life insurance Deferred tax asset 941,000 0 Deposits and other assets Total other assets 4,897,612 TOTAL ASSETS $ 11,888,189 $ See Notes to Financial Statements 1 table of contents (Unaudited) September 30, December 31, (Restated) LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note payable $ $ Current portion of long-term debt Convertible debenture Accounts payable Accrued expenses Income taxes payable 0 0 Total current liabilities 2,612,212 NONCURRENT LIABILITIES: Long term debt – net of current portion Derivative liability 2,443,297 Deferred tax liability Total noncurrent liabilities 2,505,944 COMMITMENTS AND CONTINGENCIES 0 0 STOCKHOLDERS' EQUITY: Class A convertible preferred stock, $.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding 0 0 Class B convertible preferred stock, $.001 par value, 2,000,000 shares authorized, 1,200,000 shares issued and outstanding Class C convertible preferred stock, $.001 par value, 2,500,000 shares authorized, 2,380,952 shares issued and outstanding 0 Common stock, $.001 par value, 45,000,000 shares authorized, 8,106,325 shares issued and outstanding Additional paid-in capital 11,125,420 Accumulated deficit (4,370,074 ) ) Total stockholders’ equity 6,767,033 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 11,888,189 $ See Notes to Financial Statements 2 table of contents PREMIER ALLIANCE GROUP, INC. STATEMENTS OF OPERATIONS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three months Three months Nine months Nine months ended ended ended ended Sept 30, 2011 Sept 30, 2010 Sept 30, 2011 Sept 30, 2010 (Restated) (Restated) NET REVENUE $ OPERATING EXPENSES: Cost of revenues Selling, general and administrative 1,490,974 4,502,041 Depreciation Total operating expenses 4,858,329 14,634,536 (LOSS) INCOME FROM OPERATIONS (253,933 ) (982,689 ) OTHER (EXPENSE) INCOME: Interest expense, net ) Loss on extinguishment ) Officers’ life insurance ) ) Equity in net (loss) income of equity-method investee ) Derivative (expense) income (313,595 ) (340,370 ) Other (expense) income ) Total other (expense)income (456,613 ) ) (661,771 ) ) INCOME (LOSS) BEFORE INCOME TAXES (710,546 ) (1,644,460 ) INCOME TAX BENEFIT (EXPENSE) 237,427 ) 516,299 ) NET (LOSS) INCOME (473,119 ) (1,128,161 ) PREFERRED STOCK DIVIDENDS - - ) - DEEMED DIVIDEND ON PREFERRED STOCK - ) (1,913,592 ) ) NET (LOSS) INCOME AVAILABLE TO COMMON STOCKHOLDERS $ (473,119 ) $ $ (3,086,182 ) $ ) Net (loss) income per share Basic $ (0.06 ) $ $ (0.38 ) $ ) Diluted $
